Exhibit 3.2 TERRITORY OF THE BRITISH VIRGIN ISLANDS THE BVI BUSINESS COMPANIES ACT, 2004 AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF UTi WORLDWIDE INC. A COMPANY LIMITED BY SHARES 1.DEFINITIONS 1.1 Capitalized terms used herein that are not otherwise defined herein are as defined in the Memorandum of Association of the Company, as amended from time to time. 1.2 In the Articles, unless the context otherwise requires, a reference to: (a) a “Regulation” is a reference to a regulation of the Articles; (b) a “Clause” is a reference to a clause of the Memorandum; (c) voting by Shareholders is a reference to the casting of the votes attached to the Shares held by the Shareholder voting; (d) the Act, the Memorandum or the Articles is a reference to the Act, the Memorandum or the Articles as amended or, in the case of the Act any re-enactment thereof; and (e) the singular includes the plural and vice versa, and the masculine, feminine or neuter gender shall equally, where the context admits, include the others. 1.3 Any words or expressions defined in the Act unless the context otherwise requires bear the same meaning in the Memorandum and the Articles unless otherwise defined therein or herein. 1.4 Headings are inserted for convenience only and shall be disregarded in interpreting the Memorandum. 2.
